UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4501


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

NADIA NAEEM,

                Defendant – Appellant.




                            No. 08-4502


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MOHAMMAD AMIN DOUDZAI,

                Defendant – Appellant.



Appeals from the United States District Court for the District
of Maryland, at Baltimore.   Marvin J. Garbis, Senior District
Judge. (1:06-cr-00395-MJG-2; 1:06-cr-00395-MJG-3)


Submitted:   July 1, 2010                 Decided:   July 22, 2010


Before KING, DUNCAN, and DAVIS, Circuit Judges.
Affirmed by unpublished per curiam opinion.


William C. Brennan, Jr., William A. Mitchell, Jr., BRENNAN
SULLIVAN & MCKENNA LLP, Greenbelt, Maryland, Robert C. Bonsib,
Megan E. Green, MARCUS BONSIB LLC, Greenbelt, Maryland, for
Appellants.    Rod J. Rosenstein, United States Attorney, Harvey
E. Eisenberg, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Nadia    Naeem       and    Mohammad         Amin    Doudzai         appeal    their

convictions     for     conspiracy          to    obstruct        proceedings         before    an

agency   of     the     United           States,       namely,         the    United        States

Citizenship and Immigration Services (“USCIS”), in violation of

18   U.S.C.    § 371        (2006);      endeavoring         to    obstruct         proceedings

before an agency of the United States, in violation of 18 U.S.C.

§§ 2, 1505 (2006); and making false statements, in violation of

18 U.S.C. § 1546(a) (2006).                  On appeal, they contend that the

district court erred in denying their motions for judgment of

acquittal and for severance, instructing the jury, and granting

the Government’s request for a protective order.                              We affirm.

              We review a district court’s denial of a motion for

judgment of acquittal de novo.                       United States v. Osborne, 514
F.3d 377, 385 (4th Cir. 2008).                         We are obliged to sustain a

guilty   verdict       that,       viewing       the      evidence     in     the    light    most

favorable      to     the     Government,            is     supported         by    substantial

evidence.        Id.         Substantial          evidence        is    “evidence       that     a

reasonable      finder        of     fact        could      accept       as    adequate        and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”            United States v. Burgos, 94 F.3d 849, 862

(4th Cir. 1996) (en banc).                  A defendant bringing a sufficiency

challenge bears a “heavy burden.”                          United States v. Hoyte, 51
F.3d 1239, 1245 (4th Cir. 1995).                       The Government must be given

                                                 3
the benefit of every reasonable inference.                     Id.    Reversal for

insufficient evidence is reserved for the rare case where the

Government’s failure is clear.                 United States v. Beidler, 110
F.3d 1064, 1067 (4th Cir. 1997).

             Appellants first contend the evidence was insufficient

for the jury to find the existence of a conspiracy to obstruct

proceedings.          They argue, inter alia, that even if they made

false statements, there were innumerable reasons why they may

have lied, and the Government failed to link their statements

with the alleged conspiracy to obstruct USCIS proceedings.

             Because a conspiracy is by its nature clandestine and

covert,     it   is    generally     proved      by   circumstantial     evidence.

Burgos, 94 F.3d at 857.            Evidence tending to prove a conspiracy

may include a defendant’s relationship with other members of the

conspiracy, and the existence of a conspiracy may be inferred

from a development and collocation of circumstances.                    Id. at 858

(quotations      and    citations    omitted).        “Circumstantial     evidence

sufficient to support a conspiracy conviction need not exclude

every reasonable hypothesis of innocence, provided the summation

of    the   evidence      permits     a    conclusion     of    guilt    beyond    a

reasonable doubt.”          Id. (citation omitted).             We have reviewed

the   record     and   conclude     that   the    evidence     was   sufficient   to

support the Appellants’ conspiracy convictions.



                                           4
               Appellants also contend the evidence was insufficient

to     support       their      convictions             for     endeavoring          to    obstruct

proceedings and making false statements, because the Government

failed to prove the existence of a valid marriage between them

under    Maryland         law   or    that       they        knowingly     lied      about    being

parents of a son.            We have reviewed the record and conclude that

the evidence was sufficient to support these convictions.

               Appellants next contend that the district court erred

in denying their motions for severance, thus admitting evidence

of their false statements against the other in violation of the

Confrontation Clause.                 “There is a preference in the federal

system     for       joint      trials         of       defendants       who      are      indicted

together,” and a district court should grant a severance “only

if there is a serious risk that a joint trial would compromise a

specific right of one of the defendants, or prevent the jury

from    making       a    reliable        judgment           about    guilt     or    innocence.”

Zafiro    v.     United      States,       506 U.S. 534,    537-38     (1993).       The

presumption that defendants indicted together should be tried

together       is    especially       strong            in    conspiracy      cases.         United

States v. Chorman, 910 F.2d 102, 114 (4th Cir. 1990).                                     We review

a district court’s decision to deny a motion to sever for abuse

of   discretion,          which      we    will         find    only    where     the      decision

deprives       the       defendants       of    a       fair    trial    and     results      in   a



                                                    5
miscarriage of justice.          United States v. Harris, 498 F.3d 278,

291 (4th Cir. 2007) (quotations and citations omitted).

              Appellants contend that the denial of their motions

resulted in the erroneous admission of testimonial statements in

violation of Crawford v. Washington, 541 U.S. 36 (2004), and

their inability to challenge these statements was a fundamental

violation of their Sixth Amendment right to confront witnesses.

Because the district court admitted these statements under Fed.

R. Evid. 801(c), (d)(2)(E), as they were offered not to prove

the truth of the matters asserted but to show the statements

were made in furtherance of the conspiracy, we conclude there

was no violation of the Confrontation Clause.                 See United States

v. Ayala, 601 F.3d 256, 272 (4th Cir. 2010); United States v.

Sullivan, 466 F.3d 248, 258 (4th Cir. 2006).

              Appellants next contend that the district court erred

in instructing the jury as to the essential elements of the

conspiracy charge.            While they acknowledge that the district

court instructed the jury on the four elements of the offense,

they   argue    that    the    instructions     were    not     specific   enough.

“District courts are necessarily vested with a great deal of

discretion in constructing the specific form and content of jury

instructions.”       Hardin v. Ski Venture, Inc., 50 F.3d 1291, 1293

(4th   Cir.    1995).      Because    Appellants     did   not    object   to   the

instruction     in   the   district    court,   we     review    this   issue   for

                                        6
plain error.           See United States v. Wilson, 484 F.3d 267, 279

(4th Cir. 2007).            Thus, Appellants must show error, that was

plain, and that the error affected their substantial rights.

Id.   Even if they make this showing, we will not exercise our

discretion to correct the error unless it seriously affects the

fairness,        integrity,           or     public        reputation         of     judicial

proceedings.       Id.     We have reviewed the record and conclude that

Appellants have failed to show plain error.

            Appellants          further       contend       that      the   district       court

erred in denying their requested instruction defining reasonable

doubt.      We    find     this   contention             without     merit.        See   United

States v. Oriakhi, 57 F.3d 1290, 1300-01 (4th Cir. 1995).

            Finally,        Appellants         contend      that      the   district       court

erred in granting the Government’s motion for a protective order

in accordance with the Classified Information Procedures Act, 18

U.S.C.   app.      3     § 3    (2006),           and    that    the    protective         order

prevented        counsel       from        providing       effective        representation.

After in camera review, the district court concluded that the

classified information at issue was all either irrelevant or

inculpatory.        See United States v. Smith, 780 F.2d 1102, 1107

(4th Cir. 1985) (holding that the Government’s privilege with

regard   to       classified      information             must       give   way     when      the

information       “‘is     relevant         and       helpful   to    the   defense      of    an

accused, or is essential to a fair determination of a cause’”)

                                                  7
(quoting Roviaro v. United States, 353 U.S. 53, 60-61 (1957)).

We conclude that the district court did not abuse its discretion

in   issuing    the    protective      order.      See   United     States   v.

Fernandez, 913 F.2d 148, 155 (4th Cir. 1990) (stating standard).

Moreover, Appellants do not contend on appeal that they were

precluded from raising any particular argument or defense as the

result of the protective order.               Accordingly, this claim must

fail.

           We   therefore     affirm    the   district   court’s    judgments.

We   dispense   with   oral   argument      because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                        8